Name: Commission Regulation (EEC) No 1935/89 of 30 June 1989 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 187/58 Official Journal of the European Communities 1 . 7. 89 COMMISSION REGULATION (EEC) No 1935/89 of 30 June 1989 fixing the amount of aid for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3870/88 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 (1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (*), as last amended by Regulation (EEC) No 1789/89 ^ ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1989/90 marketing year was fixed by Council Regulation (EEC) No 1246/89 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1247/89 (8); Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price is adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products in the case of field beans intended for animal feed ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (9), as last amended by Regulation (EEC) No 1238/87 (10), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (n) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1 676/85 (12), as last amended by Regu ­ lation (EEC) No 1636/87 (13),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of (*) OJ No L 162, 12. 6. 1982, p. 28. 0 OJ No L 110, 29. 4. 1988 , p. 16. (3) OJ No L 342, 19. 12. 1985, p. 1 . (4) OJ No L 345, 14. 12. 1988, p. 21 . 0 OJ No L 219, 28 . 7. 1982, p. 1 . 0 OJ No L 176, 23. 6. 1989, p. 11 . n OT No L 129. 11 . 5. 1989. o. 7. (8) OJ No L 129, 11 . 5. 1989, p. 9. 0 OJ No L 219, 28. 7. 1982, p. 36. (10) OJ No L 117, 5. 5 . 1987, p. 9 . (") OJ No L 133, 21 . 5. 1986, p. 21 . (12) OJ No L 164, 24. 6. 1985, p. 1 . (&gt; 3) OJ No L 153, 13 . 6. 1987, p. 1 . 1 . 7. 89 Official Journal of the European Communities No L 187/59 the 1989/90 marketing year has been provisionally calcu ­ lated on the basis of the abatement for the 1988/89 marketing year, products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1938/89 (') ; whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the abatement of the subsidy which arises,where appropriate, from the system of maximum guaranteed quantities for the 1989/90 marketing year, has not, to date, been fixed ; whereas the amount of the subsidy for HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of aid provided for in Article 3 of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for peas, field beans and sweet lupins will be confirmed or replaced as from 1 July 1989 to take account of the consequences of the application of the arrangements for that marketing year. Article 2 This Regulation shall enter into force on 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') See page 68 of this Official Journal. No L 187/60 Official Journal of the European Communities 1 . 7. 89 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 7 (') 1st period 8 (') 2nd period 9 0 3rd period 10 o 4th period 11(1) 5th period 120 6th period 10 Peas used :  in Spain 5,503 5,503 5,661 5,819 5,977 6,135 6,293  in Portugal 5,545 5,545 5,703 5,861 6,019 6,177 6,335  in antother Member State 5,860 5,860 6,018 6,176 6334 6,492 6,650 Field beans used : ||  in Spain 5,860 5,860 6,018 6,176 6,334 6,492 6,650  in Portugal 5,545 . 5,545 5,703 5,861 6,019 6,177 6,335  in another Member State 5,860 5,860 6,018 6,176 6,334 6,492 6,650 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to the consequences of the application of the maximum guaranteed quantity arrangements for that marketing year. Products used in animal feed : (ECU per 100 kg) Current 70 1st period 8 0 2nd period 9 0 3rd period 10 o 4th period 11 0 5th period 12 0 6th period 10 A. Peas used : I  in Spain 7,517 7,862 8,236 8,393 9,198 9,355 9,513  in Portugal 7,192 7,548 7,928 8,086 8,912 9,069 9,227  in another Member State 7,630 7,971 8,342 8,500 9,297 9,454 9,612 B. Field beans used : I  in Spain 7,517 7,862 8,236 8,393 9,198 9,355 9,513  in Portugal 7,192 7,548 7,928 8,086 8,912 9,069 9,227  in another Member State 7,630 7,971 8,342 8,500 9,297 9,454 9,612 C. Sweet lupins harvested in Spain and used :  in Spain 9,714 10,174 10,461 10,461 11,324 11,324 11,324  in Portugal 9,279 9,754 10,052 10,052 10,943 10,943 10,943  in another Member State 9,864 10,319 10,603 10,603 11,457 11,457 11,457 D. Sweet lupins harvested in another Member State and used :  in Spain 9,604 10,064 10,351 10,351 11,214 11,214 11,214  in Portugal 9,169 9,644 9,942 9,942 10,833 10,833 10,833  in another Member State 9,754 10,209 10,493 10,493 11,347 11,347 11,347 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to the consequences of the application of the maximum guaranteed quantity arrangements for that marketing year. 1 . 7. 89 Official Journal of the European Communities No L 187/61 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 6th period 70 8 0 9 (') 10 o 11(1) 12 (') 10 Products harvested in :  BLEU (Bfrs/Lfrs) 282,96 282,96 290,59 298,22 305,85 313,48 321,11  Denmark (Dkr) 52^3 52,33 53,74 55,15 56,56 57,97 59,38  Federal Republic of GermanyIlIl Il l (DM) 13,84 13,84 14,21 14,58 14,96 15,33 15,70  Greece (Dr) 827,98 827,98 856,43 884,88 913,33 941,79 970,24  Spain (Pta) 903,69 903,69 928,05 952,42 976,79 1 001,15 1 025,52  France (FF) 45,11 45,11 46,33 47,54 48,76 49,97 51,19  Ireland ( £ Irl) 5,021 5,021 5,156 5,291 5,427 5,562 5,697  Italy (Lit) 9 857 9 857 10 122 10 388 10 654 10 920 11 185  Netherlands (Fl) 15,46 15,46 15,87 16,29 16,71 17,12 17,54  Portugal (Esc) 1 125,13 1 125,13 1 155,47 1 185,80 1 216,14 1 246,48 1 276,81  United Kingdom ( £) 3,613 3,613 3,724 3,836 3,947 4,058 4,169 0 Subject, in cases of advance fixing for the 1989/90 marketing year, to the consequences of the application of the maximum guaranteed quantity arrangements for that marketing year. Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 55,05,  Peas, and field beans used in Portugal (Esc): 60,48. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 7 0 1st period 8 (') 2nd period 9 0 3rd period 10 o 4th period 11(1) 5th period 12 (') 6th period 1 0 Products harvested in : ||||  BLEU (Bfrs/Lfrs) 368,43 384,89 402,81 410,44 448,92 456,50 464,13  Denmark (Dkr) 68,14 71,18 74,49 75,91 83,02 84,42 85,84  Federal Republic of Germany I III (DM) 18,02 18,82 19,70 20,07 21,95 22,32 22,69  Greece (Dr) 1 165,87 1 230,97 1 300,08 1 328,54 1 478,97 1 507,23 1 535,69  Spain (Pta) 1 176,65 1 229,23 1 286,44 1 310,81 1 433,72 1 457,93 1 482,30  France (FF) 58,73 61,36 64,22 65,43 71,57 72,78 73,99  Ireland ( £ Irl) 6,537 6,829 7,147 7,283 7,965 8,100 8,235  Italy (Lit) 12 834 13 407 14 031 14 297 15 638 15 902 16167  Netherlands (Fl) 20,13 21,03 22,00 22,42 24,52 24,94 25,36  Portugal (Esc) 1 464,98 1 530,45 1 601,68 1 632,02 1 785,04 1 815,19 1 845,52  United Kingdom ( £) 4,900 5,148 5,414 5,525 6,101 6,211 6,322 Amounts to be deducted in the \ I \ case of use : \ \ \ \ I  Spain (Pta) 17,43 16,81 16,35 16,50 15,27 15,27 15,27  Portugal (Esc) 84,10 81,22 79,49 79,49 73,92 73,92 73,92 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to the consequences of the application of the maximum guaranteed quantity arrangements for that marketing year. No L 187/62 Official Journal of the European Communities 1 . 7. 89 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (FB/Flux) 0,00 0,00 0,00 26,49 0,00 0,00 0,00 0,00 0,00 0,00 15,48  Denmark (Dkr) 0,00 0,00 0,00 4,90 0,00 0,00 0,00 0,00 0,00 0,00 2,86  Federal Republic of Germany \ I \ (DM) 0,00 0,00 0,00 1,30 0,00 0,00 0,00 0,00 0,00 0,00 0,76  Greece (Dr) 0,00 0,00 0,00 104,71 0,00 0,00 0,00 0,00 0,00 0,00 61,18  Spain (Pta) 0,00 0,00 0,00 84,59 0,00 0,00 0,00 0,00 0,00 0,00 49,42  France (FF) 0,00 0,00 0,00 4,22 0,00 0,00 0,00 0,00 0,00 0,00 2,47  Ireland ( £ Irl) 0,000 0,000 0,000 0,470 0,000 0,000 0,000 0,000 0,000 0,000 0,275  Italy (Lit) 0 0 0 923 0 0 0 0 0 0 539  Netherlands (Fl) 0,00 0,00 0,00 1,45 0,00 0,00 0,00 0,00 0,00 0,00 0,85  Portugal (Esc) 0,00 0,00 0,00 105,32 0,00 0,00 0,00 0,00 0,00 0,00 61,53  United Kingdom ( £) 0,000 0,000 0,000 0,399 0,000 0,000 0,000 0,000 0,000 0,000 0,233 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 7 (') 1st period 8 (&gt;) 2nd period 9 0 3rd period 10 o 4th period 11(1) 5th period 12 0 6th period 1 0 Products harvested in :  BLEU (Bfrs/Lfrs) 368,43 384,89 402,81 410,44 448,92 456,50 464,13  Denmark (Dkr) 68,14 71,18 74,49 75,91 83,02 84,42 85,84  Federal Republic of Germany (DM) 18,02 18,82 19,70 20,07 21,95 22,32 22,69  Greece (Dr) 1 165,87 1 230,97 1 300,08 1 328,54 1 478,97 1 507,23 1 535,69  Spain (Pta) 1 176,65 1 229,23 1 286,44 1 310,81 1 433,72 1 457,93 1 482,30  France (FF) 58,73 61,36 64,22 65,43 71,57 72,78 73,99  Ireland ( £ Irl) 6,537 6,829 7,147 7,283 7,965 8,100 8,235  Italy (Lit) 12 834 13 407 14 031 14 297 15 638 15902 16 167  Netherlands (Fl) 20,13 21,03 22,00 22,42 24,52 24,94 25,36  Portugal (Esc) 1 464,98 1 530,45 1 601,68 1 632,02 1 785,04 1 815,19 1 845,52  United Kingdom ( £) 4,900 5,148 5,414 5,525 6,101 6,211 6,322 Amounts to be deducted in theII \ II case of use : IlIlIlII  Spain (Pta) 17,43 16,81 16,35 16,50 15,27 15,27 15,27  Portugal (Esc) 84,10 81,22 79,49 79,49 73,92 73,92 73,92 (') Subject, in cases of advance fixing for the 1989/90 marketing year, to the consequences of the application of the maximum = guaranteed quantity arrangements for that marketing year. 1 . 7. 89 Official Journal of the European Communities No L 187/63 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 26,49 0,00 0,00 0,00 0,00 0,00 0,00 15,48  Denmark (Dkr) 0,00 0,00 0,00 4,90 0,00 0,00 0,00 0,00 0,00 0,00 2,86  Federal Republic of Germany \ \ ||\ \ I \ Il (DM) 0,00 0,00 0,00 1,30 0,00 0,00 0,00 0,00 0,00 0,00 0,76  Greece (Dr) 0,00 0,00 0,00 104,71 0,00 0,00 0,00 0,00 0,00 0,00 61,18  Spain (Pta) 0,00 0,00 0,00 84,59 0,00 0,00 0,00 0,00 0,00 0,00 49,42  France (FF) 0,00 0,00 0,00 4,22 0,00 0,00 0,00 0,00 0,00 0,00 2,47  Ireland ( £ Irl) 0,000 0,000 0,000 0,470 0,000 0,000 0,000 0,000 0,000 0,000 0,275  Italy (Lit) 0 0 0 923 0 0 0 0 0 0 539  Netherlands (Fl) 0,00 0,00 0,00 1,45 0,00 0,00 0,00 0,00 0,00 0,00 0,85  Portugal (Esc) 0,00 0,00 0,00 105,32 0,00 0,00 0,00 0,00 0,00 0,00 61,53  United Kingdom ( £) 0,000 0,000 0,000 0,399 0,000 0,000 0,000 0,000 0,000 0,000 0,233 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current ?(') 1st period 8 ( «) 2nd period 9 (') 3rd period 10 (') 4th period 11(1) 5th period 12 (&gt;) 6th period l (') Products harvested in :  BLEU (Bfrs/Lfrs) 470,99 492,96 506,67 506,67 547,91 547,91 547,91  Denmark (Dkr) 87,10 91,17 93,70 93,70 101,33 101,33 101,33  Federal Republic of Germany (DM) 23,03 24,10 24,78 24,78 26,79 26,79 26,79  Greece (Dr) 1 540,50 1 627,36 1 681,58 1 681,58 1 844,60 1 844,60 1 844,60  Spain (Pta) 1 504,19 1 574,36 1 618,16 1 618,16 1 749,85 1 749,85 1 749,85  France (FF) 75,09 78,59 80,77 80,77 87,35 87,35 87,35  Ireland ( £ Irl) 8,357 8,747 8,990 8,990 9,722 9,722 9,722  Italy (Lit) 16 406 17 172 17 649 17 649 19 086 19 086 19 086  Netherlands (Fl) 25,73 26,93 27,68 27,68 29,93 29,93 29,93  Portugal (Esc) 1 872,79 1 960,15 2 014,68 2 014,68 2 178,65 2 178,65 2 178,65  United Kingdom ( £) 6,376 6,707 6,913 6,913 7,534 7,534 7,534 Amounts to be deducted in the \ I case of use in : I IlI Il Il  Spain (Pta) 23,13 22,36 21,90 21,90 20,51 20,51 20,51  Portugal (Esc) 112,32 108,48 105,79 105,79 98,69 98,69 98,69 (') Subject, in cases of advance fixing for the . 1989/90 marketing year, to the consequences of the application of the maximum guaranteed quantity arrangements for that marketing year. No L 187/64 Official Journal of the European Communities 1 . 7. 89 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 19,26 0,00 0,00 0,00 0,00 0,00 0,00 11,25  Denmark (Dkr) 0,00 0,00 0,00 3,56 0,00 0,00 0,00 0,00 0,00 0,00 2,08  Federal Republic of Germany \ I \ \ \ I (DM) 0,00 0,00 0,00 0,94 0,00 0,00 0,00 0,00 0,00 0,00 0,55  Greece (Dr) 0,00 0,00 0,00 76,16 0,00 0,00 0,00 0,00 0,00 0,00 44,49  Spain (Pta) 0,00 0,00 0,00 61,52 0,00 0,00 0,00 0,00 0,00 0,00 35,94  France (FF) 0,00 0,00 0,00 3,07 0,00 0,00 0,00 0,00 0,00 0,00 1,79  Ireland ( £ Irl) 0,000 0,000 0,000 0,342 0,000 0,000 0,000 0,000 0,000 0,000 0,200  Italy (Lit) 0 0 0 671 0 0 0 0 0 0 392  Netherlands (Fl) 0,00 0,00 0,00 1,05 0,00 0,00 0,00 0,00 0,00 0,00 0,61  Portugal (Esc) 0,00 0,00 0,00 76,59 0,00 0,00 0,00 0,00 0,00 0,00 44,75  United Kingdom ( £) 0,000 0,000 0,000 0,290 0,000 0,000 0,000 0,000 0,000 0,000 0,169 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4582 7,85212 2,05853 175,744 130,025 6,90403 0,768411 1 478,50 2,31943 170,569 0,670080